Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2022 has been entered.
2.	Claims 1-3, 10 and 12-27 are pending.
Information Disclosure Statement
3.	IDS(s) filed on 08/13/2022 have been considered.
Allowable Subject Matter
4.	Claims 1-3, 10 and 12-27 are allowed.

Reasons For Allowance
5.	This communication warrants no examiner's reason for allowance, as the reasons for allowance was provided in the previous Notice of Allowance on 11/18/2021, satisfying the record as whole as required by rule 37 CFR 1.104 (e). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reasons for allowance is necessary (see MPEP 13202.14). Claims 2, 3, 10, 12-17 and 19-27 are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Fisheye Lens Based Proactive User Interface for Wireless Mobile Devices [FLBPUI] is a technique to proactively alert and interact with users according to scenarios/situations particularly by sensing the environmental in all possible direction. FLBPUI works without expecting user input to start interacting with users similar to how we humans look, sense and proactively interact with other people. When user needs to be alerted regarding unattended parameters comprising missed calls, messages, mails, calendar the sensor system starts scanning for environmental users. Sensor system generates trigger signal by scanning environmental users/objects through visual/infrared sensing, face/body recognition, sensing property, direction, dimension, range, orientation, location with respect to mobile device, usage scenarios, and operating modes. Processing unit computes alerting signal based nature of trigger signal and comparing it with predetermined and tested correlation table parameters. FLBPUI utilizes display, mic, voice alert/command, gesture, speaker and lighting devices to alert and further interact with the users. (Muthukumar ‘159)
All-in-one wireless mobile telecommunication devices, methods and systems providing greater customer-control, instant-response anti-fraud/anti-identity theft protections with instant alarm, messaging and secured true-personal identity verifications for numerous registered customers/users, with biometrics and PIN security, operating with manual, touch-screen and/or voice-controlled commands, achieving secured rapid personal/business e-banking, e-commerce, accurate transactional monetary control and management, having interactive audio-visual alarm/reminder preventing fraudulent usage of legitimate physical and/or virtual credit/debit cards, with cheques anti-forgery means, curtailing medical/health/insurance frauds/identity thefts, having integrated cellular and/or satellite telephonic/internet and multi-media means, equipped with language translations, GPS navigation with transactions tagging, currency converters, with or without NFC components, minimizing potential airport risks/mishaps, providing instant aid against school bullying, kidnapping, car-napping and other crimes, applicable for secured military/immigration/law enforcements, providing guided warning/rescue during emergencies and disasters. (Villa-Real ‘445)
The use of location based authentication services has seen a sudden boom with the reduced cost of GPS hardware and small size-factors. However, the drawbacks associated with the GPS related services makes it infeasible to incorporate GPS in all the mobile nodes (MN) and subject to availability of GPS signals. This demands for alternatives that can be used directly or indirectly in place of GPS for geo-localization of a lost node or a mobile node with no GPS capability. A number of such techniques has been proposed for non-GPS dependent localization of wireless nodes. Some of these can be used directly or indirectly for geo-localizing lost nodes. We present a comparative study of these techniques on the basis of several metrics such as complexity, additional hardware requirement, efficiency, operative field etc. (Brinda et al. “Localization Technique for Lost Node in Geo-Location”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443